DETAILED ACTION

Remarks
This Office Action is in response to amendment filed 08/18/2021, in which claims 1-4, 6-16 and 18-25 are currently pending.

Response to Arguments
Applicant’s arguments with respect to the rejection of claims 1, 13 and 25 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Willenborg (US 2015/0134143 A1).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-7, 9, 11, 13-16, 18-19, 21, 23 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Willenborg (US 2015/0134143 A1).
Regarding claim 1, Willenborg discloses a method for controlling a movable object comprising:
obtaining an expected height of the movable object, the expected height including a height of the movable object relative to a reference point, the reference point including at least one of a measurement point, a starting point, or an input value; obtaining a measured height of the movable object relative to a ground ([0029], UAV 100 may be synced and configured to follow trackable system 104 at a predetermined height above the ground); and controlling of the movable object to track a target while maintaining the movable object at the expected height according to a difference between the expected height and the measured height through a feedback control scheme ([0032], UAV 100 may also be equipped with specific activity profiles to track the UAV’s 100 location, speed, temperature, cadence, position, and elevation while recording). The UAV in Willenborg is interpreted to inherently include controlling of the movable object based on the difference between the expected height and the measured height through a feedback control scheme because this how almost all altitude control is performed ([0024], the UAV 100 displayed in the figure has the ability to fly in the sky and continuously maintain a position (e.g., in front, behind, aside, etc.) relative to the tracked object).
Regarding claim 2, Willenborg discloses the method according to claim 1, as stated above, wherein controlling the movable object to track the target while maintaining the movable object at the expected height includes controlling the movable object to track the target while maintaining the movable object at the expected height based on vision or according to a target signal ([0028], trackable system 104 may include a Point of View (POV) video mounting system which includes a smartphone device coupled to the surfboard 103 (see close up view 105)).
Regarding claim 3, Willenborg discloses the method according to claim 2, as stated above, wherein controlling the movable object to track the target according to the target signal includes controlling the movable object to track the target according to a signal of a global positioning system of the target ([0026], trackable system 1100 includes a transmitting device, 
Regarding claim 4, Willenborg discloses the method according to claim 2, as stated above, wherein controlling the movable object to track the target includes:
maintaining a horizontal distance between the movable object and the target at a first constant value or within a first preset range; or maintaining a linear distance between the movable object and the target at a second constant value or within a second preset range ([0049], UAV 800 may maintain a predetermined height above tracked device 804 for a length of time for the UAV 800 to pass all vertical obstructions).
Regarding claim 6, Willenborg discloses the method according to claim 1, as stated above, wherein: a height of the reference point is an average of ground height within a preset time duration or within a preset distance ([0041], the position of each UAV 500, 502, 504 may be preset to travel along a specific lane).
Regarding claim 7, Willenborg discloses the method according to claim 1, as stated above, wherein:
the measured height of the movable object relative to the ground is obtained through sensors by: selecting a height measured by a first one of the sensors as the measured height of the movable object relative to the ground in response to the movable object being above a first height and below a second height; and selecting a height measured by a second one of the sensors as the measured height of the movable object in response to the movable object being above the second height ([0024] and [0029]); and each of the sensors includes at least one of a binocular camera, an ultrasonic sensor, an air pressure gauge, a millimeter wave radar, or a laser (Abstract).
Regarding claim 9, Willenborg discloses the method according to claim 1, as stated above, further comprising: determining the measured height of the movable object relative to the 
Regarding claim 11, Willenborg discloses the method according to claim 1, as stated above, further comprising: determining the measured height of the movable object relative to the ground according to a measurement signal of a binocular camera, in response to a distance of the movable object relative to the ground being larger than a second threshold and smaller than or equal to a third threshold ([0024] and [0029]).
Regarding claims 13-16, 18-19, 21 and 23, the elements contained in claims 13-16, 18-19, 21 and 23 are substantially similar to elements presented in claims 1-4, 6-7, 9 and 11, respectively, except that they set forth the claimed invention as an apparatus rather than a method and are rejected for the same reasons as applied above.
Regarding claim 25, the elements contained in claim 25 are substantially similar to elements presented in claim 1, except that it sets forth the claimed invention as an unmanned aerial vehicle (UAV) rather than a method and is rejected for the same reasons as applied above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 10, 12, 20, 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Willenborg in view of Hu et al. (US 2016/0070264 A1) (Hu hereinafter).
Regarding claims 8 and 10, Willenborg discloses the method according to claim 1, as stated above, except for “determining the measured height of the movable object relative to the ground by fusing the first measurement signal and the one or more second measurement signals according to a Kalman filter algorithm and in response to a distance of the movable object relative to the ground being larger than a first threshold and smaller than or equal to a second threshold”.
Hu teaches such claimed subject matter. Hu teaches that “in embodiments where a plurality of sensors are used to collect environmental information, the sensor data can be combined using suitable sensor fusion methods (e.g., Kalman filter, extended Kalman filter, unscented Kalman filter, or combinations thereof). The combined or fused sensor data can then be used to generate a representation of the environment surrounding the UAV, including any obstacles present in the environment. An environmental complexity factor can then be computed based on the generated environmental representation” ([0059] and [0069]).
Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to use the Kalman filter algorithm taught by Hu into 
Regarding claim 12, Willenborg in view of Hu disclose the method according to claim 1, as stated above, further comprising: determining the measured height of the movable object relative to the ground according to a measurement signal of an air pressure gauge, in response to a distance of the movable object relative to the ground being larger than a third threshold (Hu, [0055]).
Regarding claims 20, 22 and 24, the elements contained in claims 20, 22 and 24 are substantially similar to elements presented in claims 8, 10 and 12, respectively, except that they set forth the claimed invention as an apparatus rather than a method and are rejected for the same reasons as applied above.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached form PTO-892.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke Huynh whose telephone number is 571-270-5746.  The examiner can normally be reached on Mon 8-6, Tues 8-12, Thurs & Fri 8-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUKE HUYNH/Examiner, Art Unit 3661